DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 5, filed 5/12/2022, with respect to the rejection of amended claim 4 in view of Weerts, Pleis, Zucker, Nagamatsu, and Palmer have been fully considered and are persuasive.  The 103 rejection of claim 4 and dependent claims 8, 12-13, 15-18, 22-25, and 37 has been withdrawn. 

Allowable Subject Matter
Claims 4, 8, 12-13, 15-18, 22-25, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the inventions of at least claim 4.  
Claim 4 is drawn to a battery separator or a battery including a battery separator comprising the elements recited therein.  Notably claim 4  requires a battery separator comprising a polyolefin, filler, processing oil, and at least one surfactant and the separator having an acid leachable total organic content of less than 100 parts per million.  
The prior art of record such as, La et al. (US 2011/0045339 A1) teaches a similar separator material comprising a polyolefin, filler, and process oil [0025] but does not teach the claimed surfactant and does not teach the claimed acid leachable total organic content of less than 100 parts per million.  Since claims 8, 12-13, 15-18, 22-25, and 37 are dependent on claim 4, they would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724